—Appeal by defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered March 15, 1982, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant failed to preserve for appellate review the issue of the sufficiency of the plea allocution (see, People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636; People v Gonzalez, 110 AD2d 909). Had defendant preserved this issue for review, the record demonstrates that defendant knowingly, voluntarily and intelligently pleaded guilty (see, People v Harris, 61 NY2d 9; People v Mattocks, 100 AD2d 944). No facts have been presented in support of defendant’s contention that the sentence imposed was unduly harsh or excessive. We further note that the sentence imposed was that which was promised when the plea was accepted (see, People v Kazepis, 101 AD2d 816). Mollen, P. J., Thompson, Brown and Lawrence, JJ., concur.